Campbell, J.,
delivered the opinion of the court.
An authorization by the Board of Supervisors to the owner of land through which any road passes to erect gates across the same, as provided for by sect. 2367 of the Code, is in the nature of a legislative act, and the authority thus given may be withdrawn in the same manner as it was conferred. The privilege to erect gates is held, in such case, at the will of the Board of Supervisors; but it should not be capriciously exercised, so as to injure one who, acting on the license of the board, has adjusted his fencing to the condition of things arising from the erection of the gates authorized by such license.
Judgment affirmed.